Exhibit 10.37

AMENDMENT NUMBER FIVE TO THE
FNB BANCORP SAVINGS PLAN
(As Amended and Restated Effective January 1, 2002)

          WHEREAS, the original Plan and Trust Agreement was executed as a
California Bankers Association Prototype Profit Sharing and Salary Deferral
401(k) Plan, effective January 1, 1976, and was amended and restated effective
January 1, 1998, and entitled The First National Bank Savings Plan at that time;
and

          WHEREAS, FNB Bancorp, a holding company (the “Sponsoring Employer”)
adopted the most recent restatement of the FNB Bancorp Savings Plan (hereinafter
the “Plan” or the “2002 Restatement”), effective as of January 1, 2002; and

          WHEREAS, the Sponsoring Employer received a favorable letter of
determination (dated April 30, 2003) from the Internal Revenue Service (“IRS”)
indicating that the Plan is a tax-qualified retirement plan under Section 401(a)
of the Internal Revenue Code of 1986, as amended (the “Code”) and that the Trust
is a tax-qualified retirement trust under Section 501(a) of the Code, and that
the 2002 Restatement complies with the set of laws known collectively as “GUST”
– GATT (the General Agreement on Tariffs and Trade, as part of the Uruguay Round
Agreements Act), USERRA (the Uniformed Services Employment and Re-Employment Act
of 1994), SBJPA (the Small Business Job Protection Act of 1996), TRA ‘97 (the
Taxpayer Relief Act of 1997), IRRA (the IRS Restructuring and Reform Act of
1998), and CRA (the Community Renewal Tax Relief Act of 2000); and

          WHEREAS, the 2002 Restatement incorporates provisions mandated by the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”); and

          WHEREAS, the Sponsoring Employer adopted Amendment Number One to the
2002 Restatement (1) to comply with the final Treasury regulations under Code
Section 401(a)(9) regarding minimum Plan distributions by including the
IRS-prescribed Model Amendment (for Defined Contribution Plans) set out in
Revenue Procedure 2002-29, (2) to change the definition of Disability for Plan
purposes, and (3) to revise the claims procedure in accordance with final
Department of Labor regulations; and

          WHEREAS, the Sponsoring Employer adopted Amendment Number Two to the
2002 Restatement to preclude application of the automatic rollover requirement
of Section 401(a)(31)(B) of the Code by reducing the Plan’s automatic
(involuntary) cashout amount from $5,000 to $1,000 and to update the Plan’s lost
Participant procedures; and

          WHEREAS, the Sponsoring Employer adopted Amendment Number Three to the
2002 Restatement to provide that Service with Sequoia Bank is credited for
purposes of eligibility and vesting under the Plan; and

1 of 15

--------------------------------------------------------------------------------



          WHEREAS, the Sponsoring Employer adopted Amendment Number Four to
comply with the final regulations under Code Sections 401(k) and 401(m) and to
update the Plan for other pertinent provisions indicated by the 2005 List of
Cumulative Changes in Plan Qualification Requirements (the “2005 Cumulative
List”); and

          WHEREAS, the Sponsoring Employer believes that it is in the best
interests of Plan Participants and their Beneficiaries to amend the Plan (1) to
change the age requirement for Plan participation, (2) to add 401(k)
non-elective 3% of pay safe harbor contribution provisions, (3) to change the
vesting schedule applicable to Employer Profit Sharing Accounts to comply with
the Pension Protection Act of 2006, (4) to provide that Forfeitures may be used
to pay Plan administrative expenses, (5) to provide for daily valuations of
Accounts, (6) to provide that the default investment fund is a balanced fund or
any other fund as selected by the Administrative Committee, (7) to provide for
automatic rollovers of involuntary cashouts from $1,000 to $5,000 in accordance
with Code Section 401(a)(31), (8) to provide that a non-Spouse Beneficiary may
roll over a distribution to an inherited IRA, (9) to provide that hardship
withdrawals are permitted if a Participant’s Beneficiary has a financial
hardship, (10) to eliminate the requirement that Participant loans be funded
only from a money market fund, and (11) to name new Trustees for the Plan; and

          WHEREAS, the Sponsoring Employer reserved the right to amend the Plan
in Article 15;

          NOW, THEREFORE RESOLVED, that the Plan shall be amended as follows,
and the provisions contained in this Amendment Number Five shall supersede any
inconsistent provisions of the Plan.

ELIGIBILITY AND PARTICIPATION

          1. Effective October 1, 2007, sections (A) and (B) of Article
3.2(b)(i), as set out in Amendment Number One, shall be amended by deleting the
number “21,” and by substituting in lieu thereof the number “18.”

          2. Effective January 1, 2008, Article 3.2(b)(i)(B) shall be amended by
adding the words, “... and non-elective safe harbor” after the words, “...
profit sharing and matching ...” in the title and text.

*     *     *     *     *     *

2 of 15

--------------------------------------------------------------------------------



NON-ELECTIVE SAFE HARBOR CONTRIBUTIONS

          1. Effective January 1, 2008, Article 4.1 shall be amended to read as
follows:

                    “4.1 Definitions

                              (a) “ACP Nondiscrimination Test” means the test
set out in Code Section 401(m) and regulations thereunder.

                              (b) “ADP Nondiscrimination Test” means the test
set out in Code Section 401(k)(3) and regulations thereunder.

                              (c) “Average Contribution Percentage” (“ACP”)
means the average of the Contribution Percentages of a group of Eligible
Participants.

                              (d) “Contribution Percentage” means the ratio
(expressed as a percentage) of (i) the matching contributions allocated to an
Eligible Participant’s Account for such Fiscal Year, to (ii) his Testing
Compensation for such Fiscal Year. For this purpose, an Eligible Participant
means any Employee who is eligible to make an Elective Deferral (if the Member
Employer takes such contributions into account in the calculation of the
Contribution Percentage) or to receive a matching contribution (including
Forfeitures) or a qualified matching contribution. If an Eligible Participant’s
Account is not credited with any Member Employer matching or qualified matching
contributions for a Fiscal Year, his Contribution Percentage for that Fiscal
Year is zero. The Contribution Percentage may be adjusted as provided in Article
4.7. The determination and treatment of the Contribution Percentage of any
Eligible Participant shall satisfy such other requirements as may be prescribed
by the Secretary of the Treasury.

                              (e) “Excess Deferral” means Elective Deferrals for
a calendar year (or for the Participant’s taxable year that begins in such
calendar year) that exceed the dollar limit provided under Article 4.5
(including the dollar limit under Article 4.5(a)(iii) for catch-up Elective
Deferrals for the year, if applicable) when counting only Elective Deferrals
made to this Plan or another plan maintained by the Employer. Notwithstanding
any other provision of the Plan, Excess Deferrals plus any income or less any
loss allocable thereto may be paid to Participants who have such Excess
Deferrals for a calendar year no later than the following April 15th. If not
paid by such date, these amounts must remain in the Participant’s Account until
otherwise withdrawable or payable under the terms of the Plan. Because of the
double income tax treatment that a Participant will encounter if these amounts
are not returned to him by the following April 15th, the Committee shall make
every effort to meet this deadline.

                                        (i) Spousal Consent Not Required

                                                  Payment of Excess Deferrals
will not require the consent of the Participant or the Participant’s Spouse and
will not violate any outstanding Qualified Domestic Relations Orders.

                                        (ii) Payments Not Considered Minimum
Distributions

                                                  Payments of Excess Deferrals
are not treated as a distribution for purposes of determining whether the Plan
meets the minimum distribution requirements of Code Section 401(a)(9).

                                        (iii) Payments Not Considered Hardship
Withdrawals

                                                  Payments of Excess Deferrals
are not subject to the hardship withdrawal provisions of Article 9.10.

3 of 15

--------------------------------------------------------------------------------



                                        (iv) Participant Notification of Excess
Deferrals

                                                  If Elective Deferrals are made
on behalf of a Participant under two or more plans during a calendar year and
the sum of those amounts exceeds the dollar limit in Article 4.5(a), then the
Committee shall establish a claims procedure so that the Participant can
designate the amounts and the plans from which the Excess Deferrals and
attributable earnings shall be returned. The Participant’s claim shall be in
writing; shall be submitted to the Plan Administrator not later than the
following April 15th; shall specify the amount of the Participant’s Excess
Deferrals for the preceding calendar year; and shall be accompanied by the
Participant’s written statement that if such Excess Deferrals and attributable
earnings are not distributed, the amounts deferred under this Plan and other
plans or arrangements described in Code Sections 401(k), 408(k), or 403(b), will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred.

                                        (v) Deemed Notification of Excess
Deferrals

                                                  A Participant is deemed to
have provided the notification of Excess Deferrals if the Excess Deferrals arise
solely from Elective Deferrals made under this Plan or any other plan, contract,
arrangement maintained by the Employer.

                                        (vi) Distribution of Elective Deferrals

                                                  Excess Deferrals, as adjusted
for investment performance allocable thereto (as set out in Article 4.8), shall
be distributed no later than April 15.

                              (f) “Highly Compensated Employee” (“HCE”) for a
Fiscal Year includes:

                                        (i) A 5% Owner in the current or the
preceding Fiscal Year;

                                        (ii) An Employee whose Testing
Compensation exceeds $80,000 (multiplied by the Adjustment Factor) in the
preceding Fiscal Year; and if the Sponsoring Employer so elects, an Employee may
be an “HCE” under this subsection (ii) only if his Testing Compensation exceeds
the dollar limit (stated above) in the preceding Fiscal Year and the Employee is
a member of the Top Paid Group in such preceding Fiscal Year. The Sponsoring
Employer elects not to make the Top Paid Group election. This election may be
changed without prior approval from the Internal Revenue Service by way of a
Plan amendment executed by the Sponsoring Employer.

                              (g) “Non-Highly Compensated Employee (“Non-HCE”)
for a Fiscal Year means an Employee who is not a Highly Compensated Employee for
that Fiscal Year.

                              (h) “Top Paid Group” for a Fiscal Year is equal to
20% of the total number of Employees of the Employer for the preceding Fiscal
Year. In determining the total number of Employees for such Fiscal Year, the
following Employees may be excluded:

                                        (i) Those who have not completed six
months of service at the end of such Fiscal Year;

                                        (ii) Those who normally work less than
17½ hours per week;

                                        (iii) Those who normally work less than
six months per year;

                                        (iv) Those who have not reached their
21st birthday;

                                        (v) Non-resident aliens; and

4 of 15

--------------------------------------------------------------------------------



                                        (vi) Collectively bargained Employees,
provided that this exclusion may be used only if at least 90% of the Employees
of the Employer are covered by bona fide collective bargaining agreements.

                                        The Top Paid Group will be determined by
listing all of the Employees of the Employer (including those excluded above) in
descending order by Testing Compensation and selecting the 20% of the total
number of Employees as determined above who are the highest paid. An Employee
may be in the Top Paid Group even though he falls in one of the groups which
have been excluded in determining the number of Employees. The resolution of any
ambiguity relating to the determination of HCE(s) shall be based on IRS
regulation 1.414(q).”

          2. Effective January 1, 2008, Article 4.2(b) shall be amended to read
as follows:

                    “(b) Member Employer Non-Elective 401(k) Safe Harbor
Contributions

                              (i) Formula

                                        Effective January 1, 2008, the Member
Employer shall make a non-elective contribution (which is a piece of the profit
sharing contribution) for each Fiscal Year. The non-elective safe harbor
contribution equals 3% of the aggregate Plan Compensation (for the entire Fiscal
Year) of the Employees who have entered the profit sharing portion of the Plan
and who are eligible to be Participants in the 401(k) Elective Deferral portion
of the Plan. In calculating 3% of the aggregate Plan Compensation, individual
Participants’ Plan Compensation dollar limits as set out in Article 2.44 shall
not be exceeded.

                              (ii) Eligibility

                                        The Member Employer shall make a
non-elective contribution on behalf of an Employee who has entered the profit
sharing and non-elective portions of the Plan and is eligible to make Elective
Deferrals under the 401(k) Elective Deferral portion of the Plan for the Fiscal
Year, regardless of whether he is credited with 1,000 Hours of Service during
the Fiscal Year, regardless of whether he is employed by the Member Employer on
the last day of the Fiscal Year, and regardless of whether he elects to make
401(k) Elective Deferrals under Article 4.5 for that Fiscal Year. An Employee
shall be eligible to be credited with an allocation of the Member Employer’s
non-elective safe harbor contribution once he has satisfied the participation
requirements of Article 3.2(b)(i)(B) for entry into the profit sharing and
non-elective portions of the Plan.

                              (iii) Full Vesting

                                        A non-elective safe harbor contribution
is fully vested when made.

                              (iv) Distribution Restrictions

                                        The amounts allocated to a Participant’s
Non-Elective Account shall be subject to the distribution restrictions that
apply to Elective Deferral Accounts, as set out in Article 9.11.

                              (v) Allocation and Timing

                                        The Member Employer’s non-elective safe
harbor contribution shall be allocated to Participants’ Non-Elective Accounts.
Member Employer non-elective safe harbor contributions shall be made no later
than twelve months after the close of a Fiscal Year in order for those
contributions to be considered for such Fiscal Year under the 401(k) safe harbor
rules.

5 of 15

--------------------------------------------------------------------------------



                              (vi) Current Year Testing

                                        The Plan shall apply current year
testing for any Fiscal Year in which a non-elective safe harbor contribution is
made.

                              (vii) Fiscal Year Requirement

                                        Except as provided in Regulation
Sections 1.401(k)-3(e) and 1.401(m)-3(f) and below, the Plan will fail to
satisfy the 401(k) safe harbor requirements for a Fiscal Year unless the safe
harbor provisions remain in effect for an entire twelve (12) month Fiscal Year.
However, if a Plan has a short Fiscal Year as a result of changing its Fiscal
Year, then the Plan will not fail to satisfy the safe harbor requirements merely
because the Fiscal Year has less than twelve (12) months, provided that:

                                        (A) The Plan satisfies the 401(k) safe
harbor requirements for the immediately preceding Fiscal Year; and

                                        (B) The Plan satisfies the 401(k) safe
harbor requirements for the immediately following Fiscal Year (or for the
immediately following twelve (12) months if the immediately following Fiscal
Year is less than twelve (12) months.

                              (viii) Plan Termination

                                        A Member Employer may terminate the safe
harbor plan mid-year resulting in a short Fiscal Year. This will not violate the
12-month requirement in the following situations: (1) on account of an
acquisition or disposition transaction described in Code Section 410(b)(6)(C) or
a substantial business hardship within the meaning of Code Section 412(d), or
(2) on account of an “exiting” rule. If the termination is due to hardship or an
acquisition transaction, the Plan remains a safe harbor plan, provided that the
Member Employer satisfies the safe harbor provisions through the effective date
of the Plan termination; prior notice to Participants is not required. If the
Member Employer terminates the Plan for any other reason and the termination
results in a short Fiscal Year, the Member Employer must satisfy the safe harbor
provisions through the Plan termination and meet the ADP and ACP
Nondiscrimination Tests with current year testing for the Fiscal Year and the
supplemental notice requirements of 1.401(k)-3(g) and 1.401(m)-3(h), except that
the Member Employer need not provide Participants with the right to change their
cash or deferred elections since the Plan is terminating.”

          3. Effective January 1, 2008, Article 4.2(e)(i)(B)(3) shall be amended
by adding the following at the end thereto:

                    “The Member Employer’s non-elective safe harbor contribution
shall satisfy the minimum contribution requirement for a Top-Heavy Plan.”

          4. Effective January 1, 2008, Article 4.6 shall be amended to read as
follows:

                    “4.6 ADP Nondiscrimination Test Not Required for Safe Harbor
Plan

                              (a) ADP Nondiscrimination Test

                                        For any Fiscal Year, the ADP
Nondiscrimination Test set out in Code Section 401(k)(3) shall be automatically
satisfied, provided that the Plan satisfies the minimum non-elective safe harbor
contribution and notice requirements described in Articles 4.2(b) and 4.13, as
added in this Amendment Number Five.

6 of 15

--------------------------------------------------------------------------------



                              (b) ACP Nondiscrimination Test

                                        In any Fiscal Year in which the Member
Employer makes a non-elective safe harbor contribution pursuant to
Article 4.2(b), if the Member Employer does not make a matching contribution
pursuant to Article 4.2(c), the ACP Nondiscrimination Test set out in Code
Section 401(m)(2) need not be met. However, if a matching contribution is made
and it does not satisfy the ACP safe harbor requirements of Code Section
401(m)(11), the ACP Nondiscrimination Test set out in Article 4.7, Code Section
401(m) and regulations issued thereunder shall apply.”

          5. Effective January 1, 2008, subsections (ii), (iii) and (iv) of
Article 4.7(a), as set out in Amendment Number Four, shall be deleted, and the
following subsection (ii) shall be added:

                    “(ii) Elective Deferrals Under Safe Harbor Plan Are Excluded

                              Elective Deferrals made under a 401(k) safe harbor
plan are excluded from the Contribution Percentage.”

          6. Effective January 1, 2008, Article 4.7(b) shall be amended by
adding a new subsection (v), which shall read as follows:

                              “(v) Current Year Testing for Safe Harbor Plans

                                        The current year testing method must be
deemed to be used for any Fiscal Year in which a non-elective safe harbor
contribution is made under Articles 4.2(b) and for any Fiscal Year in which the
Plan fails to meet the safe harbor requirements for any reason.”

          7. Effective January 1, 2008, Article 4.8(a), as set out in Amendment
Number Four, shall be amended by deleting the words, “... Excess Contributions
...” in the first sentence.

          8. Effective January 1, 2008, Articles 4.8(b)(ii) and 4.9(c), as set
out in Amendment Number Four, shall be deleted and the space reserved for future
use.

          9. Effective January 1, 2008, Articles 4.9(d) and (e), as set out in
Amendment Number Four, shall be amended to read as follows:

                    “(d) Correction Period for ACP Nondiscrimination Test
Violations

                              Failure to correct excess matching contributions,
as adjusted for income or loss allocable thereto pursuant to Article 4.8, by the
close of the Fiscal Year following the Fiscal Year for which they are made shall
cause the 401(k) Elective Deferral portion of the Plan to fail to satisfy the
requirements of Code Section 401(m)(2) for the Fiscal Year for which the excess
matching contributions were made and for all subsequent Fiscal Years that they
remain in the Trust. Notwithstanding the above, the Member Employer shall be
liable for an excise tax on the amount of the excess matching contributions
unless they are corrected within 2½ months after the close of the Fiscal Year
for which they were made (or such other period as may be permitted under current
guidelines).

7 of 15

--------------------------------------------------------------------------------



                    (e) Match May Be Forfeited to Avoid Nondiscrimination

                              Excess matching contributions are treated as
Member Employer contributions for purposes of Code Sections 415 and 401(a)(4).
The Plan may forfeit matching contributions attributable to Excess Deferrals and
excess matching contributions to avoid a violation of Code Section 401(a)(4).”

          10. Effective January 1, 2008, Article 4.10, as set out in Amendment
Number Four, shall be amended to read as follows:

                     “4.10 Record Requirement

                               The Member Employer shall maintain such records
as may be needed to prove that for each Fiscal Year the non-elective safe harbor
requirements of Articles 4.2(b) and 4.13 and the nondiscrimination requirements
of Article 4.7 are met.”

          11. Effective January 1, 2008, Article 4 shall be amended by adding
the following at the end thereto:

                     “4.13 Notice Regarding Member Employer Non-Elective 401(k)
Safe Harbor Contributions

                              (a) Content

                                        Effective January 1, 2008, each Member
Employer shall make a non-elective 401(k) safe harbor contribution for each
Fiscal Year, as set out in Article 4.2(b). Each Member Employer making such a
non-elective 401(k) safe harbor contribution shall satisfy an annual notice
requirement. The required notice shall be in writing or in an electronic form
that is as understandable as a written notice and shall be distributed before
the start of each Fiscal Year to Eligible Employees who are eligible to
participate in the Plan. An Employee who is provided with an electronic notice
shall be entitled to receive a paper copy of the notice, without charge, if he
or she so requests, and the electronic notice shall specify that. The notice
shall be accurate and comprehensive and shall set forth the following
information in a manner that is understandable by the average Plan Participant:

                                        (i) The amount of the Member Employer’s
non-elective safe harbor contribution for the coming Fiscal Year;

                                        (ii) Any other required or discretionary
Employer or Employee contributions that must or can be made under the Plan, and
the conditions to receive them;

                                        (iii) The plan to which the Member
Employer’s non-elective safe harbor contributions will be made;

                                        (iv) The type and amount of compensation
that may be deferred by Eligible Employees who are Participants;

                                        (v) Procedures for making Elective
Deferral elections, including timing and administrative requirements for
elections;

                                        (vi) The Plan’s withdrawal and vesting
provisions; and

                                        (vii) Information about where or from
whom a Participant may obtain details about the Plan.

8 of 15

--------------------------------------------------------------------------------



                              (b) Timing

                                        The notice shall be provided within a
reasonable period of time (based on facts and circumstances) before the
following Fiscal Year. The Plan is deemed to comply with the “reasonable period
of time” requirement if the notice is provided not less than 30 days nor more
than 90 days before the beginning of the following Fiscal Year. For any Eligible
Employee who is newly eligible to participate in the Plan, the notice shall be
provided no more than 90 days prior to and not later than the date he becomes
eligible to participate in the Plan. If the information required by (ii), (iii)
and (iv) above is already contained in the current summary plan description
provided to Employees, the notice required by this Article 4.13 may be satisfied
by cross-referencing the appropriate sections of the current summary plan
description and by providing the information required by (i), (v), (vi) and
(vii) above in the annual notice. The notice must also provide information that
would enable an Employee to obtain additional Plan information. An Employee must
have at least 30 days following receipt of the annual notice to make or change a
deferral election.”

          12. Effective January 1, 2008, Article 5.2(a) shall be amended by
adding the words, “... safe harbor ...” after the word, “... non-elective ...”
in each place where they appear in the title and the text.

*     *     *     *     *     *

PROFIT SHARING ALLOCATION REDUCED BY SAFE HARBOR

          1. Effective January 1, 2008, Article 5.2(b)(i) shall be amended by
adding the following at the end thereto:

                    “Effective January 1, 2008, a Participant’s profit sharing
allocation for a Fiscal Year shall be reduced by the non-elective safe harbor
contribution allocated to that Participant’s Account for the Fiscal Year under
Article 4.2(b).”

*     *     *     *     *     *

VESTING

          1. Effective January 1, 2007, Article 6.2 shall be amended to read as
follows:

                    “6.2 Vesting Based on Service

                              Except as otherwise provided in Article 6.1,
Article 6.5(d), and Article 15.3, effective January 1, 2007, a Participant’s
Employer Account shall become vested in accordance with the following schedule
if such schedule results in a greater vested percentage than the percentage
otherwise applicable at any time:

 

 

Years of Service

Vested Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less than 2 years

0%

2 years

20%

3 years

40%

4 years

60%

5 years

80%

6 years or more

100%

9 of 15

--------------------------------------------------------------------------------



          The revised vesting schedule shall apply to all Employer Accounts
derived from Member Employer profit sharing or matching contributions made at
any time, except that the Account of a Deferred Vested Participant (as defined
in Article 8.3(a)(iii)) as of January 1, 2007, remains subject to the vesting
schedule that applied prior to 2007.”

*     *     *     *     *     *

FORFEITURES

          1. Effective October 1, 2007, Article 6.5(b) shall be amended to read
as follows:

                    “(b) Matching Contribution Forfeitures

                              Forfeitures attributable to Matching Accounts of
the Participants employed by a Member Employer during a Fiscal Year which are
not used to restore Participants’ Accounts as of the last day of such Fiscal
Year shall be used to pay administrative expenses of the Plan and Trust.
Remaining Forfeitures attributable to Matching Accounts shall be added to the
Member Employer’s matching contribution for such Fiscal Year (in which the
Forfeiture occurs) and shall be allocated as of the last day of such Fiscal Year
to the Matching Accounts of then Eligible Participants as other matching
contributions are allocated as provided in Article 4. Forfeitures of excess
matching contributions will be allocated as is the matching contribution for the
Fiscal Year.”

          2. Effective October 1, 2007, Article 6.5(c) shall be amended to read
as follows:

                    “(c) Profit Sharing Forfeitures

                              Forfeitures attributable to Profit Sharing
Accounts of the Participants employed by a Member Employer during a Fiscal Year
which are not used to restore Participants’ Accounts as of the last day of such
Fiscal Year shall be used to pay administrative expenses of the Plan and Trust.
Remaining Forfeitures attributable to Profit Sharing Accounts shall be added to
the Member Employer’s profit sharing contribution for such Fiscal Year (in which
the Forfeiture occurs) and shall be allocated as of the last day of such Fiscal
Year to the Profit Sharing Accounts of Eligible Participants of that Member
Employer as provided in Article 5.”

*     *     *     *     *     *

VALUATIONS AND ACCOUNTING

          1. Effective October 1, 2007, Articles 2.63, 7.4 and 7.5 are amended
by deleting the words, “... June 30 and December 31 of each Fiscal Year ...” and
“... June 30 or December 31 ...,” respectively, and by substituting in lieu
thereof the words, “... the last day of the Fiscal Year.”

10 of 15

--------------------------------------------------------------------------------



          2. Effective October 1, 2007, Articles 7.1, 7.2, 7.3, 8.2 and
8.3(a)(i) shall be amended by deleting the words, “... semi-annual ...”

          3. Effective October 1, 2007, Article 14.5 shall be amended by
deleting the words, “... Semi-Annual ...” in the title and by deleting the
words, “... June 30 and December 31 ...” in the text and by substituting in lieu
thereof the words, “... March 31, June 30, September 30 and December 31 ...” in
the text.

*     *     *     *     *     *

INVESTMENT FUNDS

          1. Effective October 1, 2007, the first sentence of Article 13.7(a)
shall be amended by adding the following at the end thereto:

                    “... or such other investment fund as the Committee may
determine or as may be required by applicable guidelines.”

          2. Effective October 1, 2007, the first sentence of Article 13.7(b)
shall be amended by adding the following at the end thereto:

                    “... (or such other investment fund as has been selected by
the Committee as the default investment).”

*     *     *     *     *     *

AUTOMATIC ROLLOVERS/INVOLUNTARY CASHOUTS

          1. Effective October 1, 2007, Article 9.3(a) shall be amended to read
as follows:

                    “(a) Automatic Cashout or Automatic Rollover of Amounts of
$5,000 or Less

                              If the Participant’s vested Account (as determined
with reference to Article 9.3(c), as modified in Amendment Number Two) does not
exceed $5,000 or such other amount allowed in accordance with Code Sections
401(a)(31) and 411, distribution shall be made in a lump sum as soon as
practicable after the amount can be determined in accordance with Article 8.3,
except as provided below. Notwithstanding the above, if an automatic
distribution is greater than $1,000 but less than or equal to $5,000, if the
Participant does not elect to have such distribution paid in a direct rollover
to an “eligible retirement plan” specified by the Participant in accordance with
the Plan’s direct rollover provisions set out in Article 9.12 or to receive the
distribution directly in cash in accordance with this Article 9, then the Plan
Administrator will direct payment of the distribution in a direct rollover to an
individual retirement plan that is designated by the Plan Administrator. The
automatic rollover requirement shall not apply to distributions made to
surviving Spouses, death Beneficiaries other than surviving Spouses, Alternate
Payees, Participants receiving hardship distributions under Article 9.10 or
other distributions that are not “eligible rollover distributions” under Code
Section 402 and Article 9.12.”

11 of 15

--------------------------------------------------------------------------------



          2. Effective October 1, 2007, the first clause of the first sentence
of Article 9.3(b) shall be amended to read as follows:

                    “If the Participant’s vested Account does not meet the
automatic cashout or automatic rollover requirements of Article 9.3(a) ...”

          3. Effective October 1, 2007, Article 9.4(c), as set out in Amendment
Number Two, shall be amended by deleting, “$1,000” and substituting “$5,000.”



          4. Effective October 1, 2007, Article 9.5(b) shall be amended by
deleting the period and adding the following clause at the end thereto:

                    “... unless it is rolled over to an individual retirement
plan pursuant to the automatic rollover rules set out in Article 9.3(a).”

*     *     *     *     *     *

NON-SPOUSE BENEFICIARY ROLLOVERS TO IRAS

          1. Effective October 1, 2007, Article 9.12(b)(i) shall be amended by
adding the following at the end thereto:

                    “Effective October 1, 2007, a portion of a distribution
shall not fail to be an eligible rollover distribution because it is transferred
to an inherited IRA for a distributee who is a non-Spouse Beneficiary.”

          2. Effective October 1, 2007, Article 9.12(b)(ii) shall be amended by
adding the following at the end thereto:

                    “Effective October 1, 2007, the definition of eligible
retirement plan set out in this section shall also apply in the case of a
distribution to a non-Spouse Beneficiary, but only if the eligible rollover
distribution is transferred directly to an inherited IRA of the Participant that
is held for the benefit of the non-Spouse Beneficiary.”

          3. Effective October 1, 2007, Article 9.12(b)(iii) shall be amended by
adding the following at the end thereto:

                    “Effective October 1, 2007, a distributee includes an
Employee’s non-Spouse Beneficiary with regard to the interest of the Employee’s
Account that is transferred to an inherited IRA.”

*     *     *     *     *     *

HARDSHIP WITHDRAWALS

          1. Effective October 1, 2007, Article 9.10(a)(ii), as revised in
Amendment Number Four, shall be further amended by adding the following at the
end thereto:

                    “For purposes of this Article 9.10(a)(ii), expenses of a
Participant’s designated Beneficiary for the purposes set out in subsections
(A), (C) or (E) shall also constitute a distribution that is deemed to be an
immediate and heavy financial need of the Participant under this Article 9.10.”

*     *     *     *     *     *

12 of 15

--------------------------------------------------------------------------------



PARTICIPANT LOANS

          1. Effective October 1, 2007, Article 13.6(c)(ii)(6) shall be deleted,
with the space reserved for future use.

*     *     *     *     *     *

TRUSTEE

          1. Effective October 1, 2007, Article 2.62 shall be amended by
deleting the name, “The Mechanics Bank,” and by substituting in lieu thereof the
names, “Jim Black, Tony Clifford, Dave Curtis and Tom McGraw.”

          2. Effective October 1, 2007, Article 14 shall be amended by adding a
new section 14.13, which shall read as follows:

                    “14.13 Individual Trustee Rules

                              The action of individual Trustees shall be
determined by the vote or other affirmative expression of the majority thereof,
and they shall designate one of their members to keep a record of their decision
on matters to be determined hereunder and of all dates, documents and other
matters pertaining to their administration of this Trust. However, no Trustee
who is a Participant shall vote on any action relating specifically to himself,
and in the event the remaining Trustees by majority vote thereof are unable to
come to a determination of any such question, the matter shall be decided by the
Sponsoring Employer.”

*     *     *     *     *     *

DEFINITIONS

          1. Effective January 1, 2008, Article 2.34 shall be amended to read as
follows:

                    “2.34 ‘Non-Elective Account’ means that portion of an
Account attributable to the Member Employer’s non-elective safe harbor
contributions as provided in Article 4.2(b).”

          2. Effective January 1, 2007, the first paragraph and section (a) of
the definition of Plan Compensation in Article 2.44 shall be amended to read as
follows:

                    “2.44 “Plan Compensation” for any Fiscal Year, for purposes
of Member Employer profit sharing, matching and non-elective safe harbor
contributions means all amounts paid by the Member Employer to an Eligible
Employee, excluding overtime pay, commissions and bonuses, and not just while a
Plan Participant, with respect to services rendered during such Fiscal Year,
including all amounts contributed by the Member Employer pursuant to a salary
reduction agreement which are not includible in the Employee’s gross income
under Code Sections 125, 402(g)(3), 457 or 132(f)(4).

13 of 15

--------------------------------------------------------------------------------



For purposes of Participant Elective Deferrals, Plan Compensation means all
amounts paid by the Member Employer to an Eligible Employee, excluding executive
bonuses, and not just while a Plan Participant, with respect to services
rendered during such Fiscal Year, including all amounts contributed by the
Member Employer pursuant to a salary reduction agreement which are not
includible in the Employee’s gross income under Code Sections 125, 402(g)(3),
457 or 132(f)(4).

                               (a) Plan Compensation shall specifically exclude
amounts contributed to or distributed from a non-qualified deferred compensation
plan or amounts realized from the sale, exercise or exchange of Employer stock
or stock options.”

14 of 15

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Sponsoring Employer has executed this
Amendment Number Five on this first day of December, 2007.

 

 

 

FNB Bancorp

 

(Sponsoring Employer)

 

 

 

By: /s/ David A. Curtis

 

--------------------------------------------------------------------------------

 

Chief Financial Officer

15 of 15

--------------------------------------------------------------------------------